Title: To John Adams from Timothy Pickering, 13 July 1799
From: Pickering, Timothy
To: Adams, John



Sir
Philaa. July 13. 1799

Since closing my other letter of this date, I have received a packet from Mr. Pitcairn, with the inclosed note and pamphlet (Le Spectateur du Nord) for you. In his letter to me, he says he sends 1. one large letter for the President & do. for you; both from Mr. Adams.
There was none for you, except the pamphlet & P’s note.
Mr. Adams was near concluding a commercial treaty with Prussia: I will do myself the honor to forward his letters next week.
I am very respectfully / sir your obt. servt.

T. Pickering